UNITED STATES COURT OF APPEALS
                                   For the Fifth Circuit


                                           No. 97-40283
                                         Summary Calendar


                                      SANTIAGO ARGUIJO,

                                                                                Petitioner-Appellant,

                                             VERSUS

                GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF
                   CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                                                              Respondent-Appellee.


                           Appeal from the United States District Court
                               For the Southern District of Texas
                                          (C-96-CA-190)

                                          January 15, 1998
Before WISDOM, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURAM: *

       Santiago Arguijo appeals from the denial of his petition for habeas corpus relief under 28

U.S.C. § 2254. A jury convicted Arguijo of delivery of less than 28 grams of cocaine. Arguijo was

sentenced to 55 years of imprisonment. Two months later, Arguijo pleaded guilty to six additional

counts of delivery of less than 28 grams of cocaine and attempted possession of cocaine. His

sentences for these additional count s range between 20 and 80 years, to run concurrent with his

previous sentence. Now, Arguijo complains that his guilty plea was not voluntarily because of his



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
counsel’s erroneous advice that the prosecution would seek to “stack” his sentences if he did not

plead guilty.

        We have reviewed Arguijo ’s arguments and the record. We find that the district court’s

factual findings are adequately supported by the record. Tex. Penal Code § 3.03 does not give

Arguijo a mandatory right to join or consolidate the charges against him.2 And, Tex. Penal Code §

3.02, which limits the court’s authority to impose consecutive sentences, applies only to offenses

prosecuted in a single criminal action.3 Finally, U.S.S.G. § 3D1.2 has no bearing on this case because

it was a state prosecution. Arguijo’s counsel did not give erroneous advice.

        The judgment is AFFIRMED.




        2
                See Grice v. State, 635 S.W.2d 890, 892 (Tex. App. 1982).
        3
                See LaPorte v. State, 840 S.W.2d 412, 414 (Tex. Crim. App. 1992).

                                                  2